Citation Nr: 1526225	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-29 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for lumbar strain prior to October 18, 2014, and in excess of 10 percent on and after October 18, 2014.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the United States Navy from August 1980 to May 1986.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The May 2012 rating decision granted service connection for lumbar strain with a noncompensable evaluation effective December 7, 2011.  During the pendency of the appeal, in a December 2014 rating decision, the RO increased the rating for lumbar strain to 10 percent effective October 18, 2014.  The Veteran continued her appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In response to the May 2012 rating decision, the Veteran also initiated appeals for denials of service connection for a bilateral knee disorder and an initial evaluation in excess of 10 percent for chronic sinusitis.  In a September 2012 statement, the Veteran informed VA that she wished to cancel her appeal regarding chronic sinusitis in order to request that the issue be reconsidered for a 30 percent rating.  A November 2012 rating decision granted a 30 percent rating for chronic sinusitis on the basis of clear and unmistakable error.  As the Veteran specifically requested a 30 percent rating for chronic sinusitis and such was granted, her appeal is considered fully resolved.  See AB, 6 Vet. App. at 38-39.  Indeed, there was no subsequent notice of disagreement (NOD) following the November 2012 rating decision.  In addition, the Veteran did not include the increased rating issue for chronic sinusitis in her October 2013 substantive appeal, and her representative did not include the issue in the December 2014 statement of accredited representative in appealed case.  Thus, the Board finds the November 2012 grant of a 30 percent disability rating for chronic sinusitis was a full grant of benefits as to that issue and it is no longer in appellate status before the Board.

Following the issuance of the September 2013 statement of the case (SOC), the Veteran's October 2013 VA Form 9 only included the Veteran's increased rating claim for lumbar strain.  Consequently, only the issue listed above is before the Board.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) were reviewed for this appeal.  A review of the VBMS file reveals an October 2014 VA examination.  The Virtual VA file contains VA treatment records dated from May 2012 to December 2014; however, those records were considered by the RO in the December 2014 supplemental statement of the case.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Prior to October 18, 2014, the Veteran's lumbar strain has been productive of flexion to 90 degrees, combined range of motion in excess of 235 degrees, and without objective evidence of pain upon motion, additional functional loss, a vertebrale body fracture, muscle spasm, guarding, or localized tenderness.

2.  On and after October 18, 2014, the Veteran's lumbar strain has been productive of localized tenderness, but flexion in excess of 60 degrees, combined range of motion in excess of 120 degrees, but no objective evidence of pain upon motion, additional functional loss, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or arthritis with x-ray evidence of involvement of 2 or more major joints or minor joint groups


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a lumbar strain disability prior to October 18, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).
2.  The criteria for an initial evaluation in excess of 10 percent for a lumbar strain disability on or after October 18, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by a January 2012 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence she should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the adjudication of the claim in May 2012.  Accordingly, the duty to notify has been satisfied.

Moreover, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for lumbar strain.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded VA examinations in February 2012 and October 2014 in connection with the claim on appeal.  The examinations are adequate as they provided all the necessary information to rate the lumbar strain under the relevant diagnostic codes.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's lumbar strain since she was last examined in October 2014.  The record does not reflect an allegation or evidence revealing any worsening of the lumbar strain since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.  Since there has been an increased rating for lumbar strain during the pendency of the appeal, the Board must consider a staged rating for the claim.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.
The Veteran is currently assigned a 10 percent evaluation for her lumbar strain, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 indicates that a lumbosacral strain should be evaluated under the General Rating Formula for Disease and Injuries of the Spine.

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebrale body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5234.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  38 C.F.R. § 4.71a, General Rating Formal, Note (2) and Plate V.

Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees always represents favorable ankylosis).  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 23 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation of that segment.  Id., Note (2).
Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or minor joint groups, will warrant a rating of 10 percent; x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, will warrant a 20 percent rating.  Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's lumbar strain has not been productive of symptomatology to warrant a compensable rating prior to October 18, 2014, and it has not been more than 10 percent disabling at any time on or after October 18, 2014.

In January 2012, a VA treatment record noted that the Veteran was ambulatory without assistance.  A February 2012 x-ray showed normal vertebral body heights, disc spaces, and alignment.

On VA examination in February 2012, the examiner noted the Veteran's diagnosis of lumbar strain.  The Veteran reported that, on the rare occasion, bending or lifting led to flare-ups that impacted the function of the thoracolumbar spine.  She reported that there were no radicular symptoms.  There was no ankylosis of the lumbar spine, and range of motion testing indicated full and normal ranges of motion, including 90 degrees or more of forward flexion and 30 degrees or more of extension with no objective evidence of pain during either test.  The Veteran's combined range of motion was 240 degrees.   The range of motion measurements remained the same after repetitive use testing with no additional limitation or functional loss/functional limitation.  In addition, the examiner found there was no localized tenderness, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Regarding her strength testing, the examiner noted that the Veteran consistently had normal strength at 5 out of 5 for each direction of the hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  Straight leg raise testing was negative and both the reflex and sensory examinations had normal results.  She did not have any neurological abnormalities, including bowel or bladder complications, radicular pain, or any other signs of radiculopathy.  The examiner also found that there was no intervertebral disc syndrome of the spine.  Imaging studies of the thoracolumbar spine were negative for arthritis or a vertebral fracture.  No related scars were noted.  The examiner stated that the Veteran did not use assistive devices as a normal mode of locomotion and determined that her disability did not impact her ability to work.

VA treatment records show that the Veteran was seen for a back brace consult in May 2012.  The record noted a diagnosis of a lumbar sprain.  In September 2012, a VA treatment record documented that the Veteran did not use any ambulatory devices.  In statements dated in July and October of 2013, the Veteran stated that she used a back brace.  The Veteran also informed VA that her lumbar strain disability caused her continuous pain.
  
In August 2013, the Veteran sought treatment for chronic low back pain.  She described the pain as being intermittent, but noted that its frequency had recently increased.  The pain was worsened by prolonged sitting, standing, walking, bending, or other aggravating movements.  The Veteran's gait was ambulatory without gait deviations or the use of an assistive device.  With the exception of mild tightness in the hamstrings, range of motion testing for both lower extremities was within functional limits.  The Veteran did not have numbness, tingling, or radicular pain in her left lower extremity and there was no tenderness in the paralumbar upon palpation.  Testing for straight leg raise was negative and the manual muscle test was grossly within functional limits for both lower extremities except the proximal.

In March and June of 2014, musculoskeletal assessments noted that the Veteran did not have myalgia, tingling, back pain, or neck pain.  While the Veteran was noted to have arthralgia in March, the June 2014 record noted that no arthralgia was present.

During the October 2014 VA examination, the examiner stated that the Veteran had low back pain without radiating symptoms.  The Veteran denied having numbness or tingling and bowel or bladder symptoms.  The examiner also found that there was no radiculopathy and no neurological abnormalities.  Unlike the February 2012 VA examination, the Veteran did not report flare-ups.  Range of motion testing measurements were unvaried from those recorded in February 2012, with normal degrees of forward flexion, extension, and combined range of motion:  90 degrees of flexion; extension to 30 degrees; bilateral later flexion to 30 degrees; and bilateral lateral rotation to 3 0degrees, all without objective evidence of painful motion.  There was no additional limitation after repetitive use, functional loss, or functional impairment.  Examination showed that the right lumbar paraspinal muscles had localized tenderness or pain to palpation, but the Veteran did not have any muscle spasms or guarding of the thoracolumbar spine that resulted in an abnormal gait or abnormal spinal contours.  The examiner newly noted that the Veteran had scars related to her back disability, but they were not painful or unstable and their total area was not greater than 39 square centimeters.  In addition, imaging studies now demonstrated that the Veteran had arthritis in the thoracolumbar spine.  There were normal reflex, muscle strength, and sensory measurements.  Straight leg raise testing remained negative and no ankylosis or intervertebral disc syndrome was present.  The examiner noted that the Veteran did not use any assistive devices as a normal mode of locomotion, including the use of a brace.  The examiner echoed the conclusion of the February 2012 examiner in opining that the Veteran's lumbar strain did not impact her ability to work.

The Board must first determine whether the Veteran is entitled to a compensable rating for the period prior to October 18, 2014.  First, there is no x-ray evidence of degenerative arthritis during this period, so any ratings on this basis are impermissible.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Second, under the General Rating Formula, a compensable evaluation is not warranted as the record shows that the Veteran has flexion greater than 60 degrees and a total combined range of motion greater than 120 degrees.  Both the VA examinations showed full range of motion, even when considering pain on motion and additional functional loss.  The Veteran reported experiencing intermittent episodes of low back pain, but the medical evidence of record showed there was no objective localized tenderness, muscle spasms, or guarding, or vertebral body fracture.  These specific medical findings outweigh the Veteran's lay assertions of back pain.  Third, a compensable evaluation is not warranted under the Formula for Rating Intervertebral Disc Syndrome as the medical evidence of record demonstrated that this was not present were also no indications of incapacitating episodes or diagnoses of intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Furthermore, a separate disability rating for objective neurological abnormalities is also not warranted.  The February 2012 VA examiner determined that the Veteran did not have bowel or bladder impairment, neurological abnormalities or radiculopathy, and the Veteran denied radiating pain.  Though the Veteran's proximal lower extremities apparently had abnormal results in response to the August 2013 manual muscle test, the record also stated that her bilateral lower extremities were grossly within functional limits.  In addition, the same record found that the Veteran did not have numbness, tingling, or radicular pain.  The other evidence from this period does not show that the Veteran had neurologic involvement in the right or left lower extremities.  Consequently, the weight of the evidence does not establish that the Veteran had a neurological impairment associated with the lumbar spine disability.  

Though the Veteran reported use of a back brace in July and October of 2013, she did not report, and the evidence of record does not document, that she used it with any frequency as a normal mode of locomotion.  After it appears that the Veteran began using a brace in May 2012, she was noted to ambulate without an assistive device in September 2012 and August 2013.  Thus, though the Board finds that the Veteran used a back brace during this period, the evidence of record indicates that she used it for purposes besides ambulation.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned noncompensable rating and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions and the examiner noted that the Veteran had flare-ups during certain activities.  While pain alone does not constitute functional loss, the Board must consider the effects of pain, particularly as to any adverse impact on the normal working moments of the body such as excursion, strength, speed, coordination, and endurance; it is the presence of this functional loss that is the relevant question in assigning disability evaluation.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Veteran is competent to report this symptomatology, and the Board finds her credible.  She reported that her pain was worsened by prolonged sitting, standing, walking or bending.  However, the Board notes that the Veteran reported to the February 2012 VA examiner that flare-ups rarely occurred.  In addition, the Veteran had no objective evidence of pain on motion on initial testing or after three repetitions of repetitive use testing during the February 2012 VA examination.  There was also no additional limitation of motion due to repetition.  Although the Veteran used a back brace, findings from this period show full strength of the lower extremities, and normal reflex and sensory examinations.  The Board gives greater weight to the negative findings of the VA examination than to the Veteran's reporting of symptomatology as these findings were made by a medical professional.  Overall, the Veteran's complaints are insufficient to warrant a compensable rating pursuant to DeLuca.

As a result, a preponderance of the evidence is against the assignment of a compensable evaluation prior to October 18, 2014.  Thus, the benefit of the doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board will next ascertain whether the Veteran is entitled to an initial evaluation in excess of 10 percent for her lumbar strain on or after October 18, 2014.  Under the General Rating Formula, the evidence shows flexion in excess of 60 degrees and combined range of motion in excess of 120 degrees, as flexion was to 90 degrees, and the combined range of motion was full.  Additionally, the evidence does not show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  Rather, the 2014 VA examiner found there were no muscle spasms or guarding.  Under the Formula for Rating Intervertebral Disc Syndrome, an increased evaluation is not warranted as the 2014 VA examiner found there was no intervertebral disc syndrome present.

Furthermore, no separate evaluation for neurological abnormalities is warranted as the Veteran denied radiating symptoms and bowel or bladder symptoms.  The examiner found no radiculopathy and no neurological abnormalities.   

Moreover, an increased or separate evaluation for arthritis is not appropriate.  The October 2014 VA examiner found that the Veteran did not have any limitation of motion and there was no objective evidence of pain upon range of motion.  In addition to the absence of limitation of motion, there was no x-ray evidence of involvement of 2 or more major joints or minor joint groups.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The record also raises the issue of whether a separate evaluation is warranted for the Veteran's scars associated with her lumbar spine for this time period.  Diagnostic Code 7804 provides that one or two painful or unstable scars warrants a 10 percent evaluation, three of four scars that are unstable or painful warrants a 20 percent evaluation, and five or more scars that are unstable or painful warrants a 10 percent evaluation for scars other than of the head, face, or neck that are superficial and nonlinear.  Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be considered under an appropriate diagnostic code for any disabling effects.  As discussed above, the October 2014 examiner stated that the Veteran's related scars were neither unstable nor painful, and they did not have a total area greater than 39 square centimeters.  In addition, the other evidence of record does not show evidence of other findings or abnormalities due to these scars, to include any reports of pain or other related symptoms.  On review, the Board finds that an assignment of a separate evaluation(s) for the scars are not warranted.

As to the holding in Deluca, the Veteran complained of pain during the October 2014 VA examination.  However, the effect of the pain in the Veteran's spine is noted in the currently assigned 10 percent evaluation, and the Veteran did not display any objective evidence of pain during the October 2014 VA examination upon initial range of motion testing or after repetitive use testing.  Moreover, the Veteran did not report any flare ups during this examination.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that an initial rating in excess of 10 percent is appropriate for the Veteran's lumbar spine disability; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  In addition, the preponderance of the evidence is against higher or separate evaluations for the lumbar spine disability under the remaining diagnostic codes.

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the record does not show that the Veteran's lumbar spine disability is exceptional or unusual to a degree that would warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Making this determination requires a comparison between the level of severity and symptomatology of the claimant's service connection disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned scheduler evaluation is adequate.  See id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  In the alternative, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provide by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lumbar spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain and functional loss are fully considered in the assignment of the noncompensable and 10 percent disability ratings.  Moreover, there are higher ratings available under the diagnostic codes for various symptoms of the disorder, but the Veteran's disability is not productive of such manifestations.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).


ORDER

Entitlement to an initial compensable evaluation for lumbar strain for the period prior to October 18, 2014 is denied.

Entitlement to an initial evaluation in excess of 10 percent for the period on and after October 18, 2014 is denied.



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


